        Case 1:19-cv-02645-AJN-KHP Document 121 Filed 11/20/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________
                                     )
CITY OF ALMATY, KAZAKHSTAN,          )
and BTA BANK JSC,                    )
                                     )
            Plaintiffs,              )
                                     )
            v.                       )               No. 19 Civ. 2645 (AJN) (KHP)
                                     )
FELIX SATER, DANIEL RIDLOFF,         )
BAYROCK GROUP INC., GLOBAL           )
HABITAT SOLUTIONS, INC.,             )
RRMI-DR LLC, FERRARI HOLDINGS        )
LLC, and MEM ENERGY PARTNERS         )
LLC,                                 )
                                     )
            Defendants.              )
                                     )


                     DECLARATION OF MATTHEW L. SCHWARTZ

         MATTHEW L. SCHWARTZ, pursuant to 28 U.S.C. § 1746, declares the following

under penalty of perjury:

   1.    I am a Partner in the law firm of Boies Schiller Flexner (“BSF”), counsel for Plaintiffs

         BTA Bank JSC and the City of Almaty, Kazakhstan (the “Kazakh Entities”) in the

         above-referenced action. I make this declaration in opposition to the motion to stay filed

         by Felix Sater.

   2. Attached hereto are true and correct copies of the following documents:

            a. Exhibit 1 is a copy of excerpts from the deposition of Felix Sater, which occurred

               on September 13, 2018 and February 5, 2019, in the matter City of Almaty, et ano.

               v. Mukhtar Ablyazov, et al., 15 Civ. 5345 (S.D.N.Y.).




                                                 1
Case 1:19-cv-02645-AJN-KHP Document 121 Filed 11/20/19 Page 2 of 3



   b. Exhibit 2 is a copy of a document previously produced in this action, Bates

      stamped Almaty-BTA_FS00252978.

   c. Exhibit 3 is a copy of a document previously produced in this action, Bates

      stamped Almaty-BTA_FS00252994.

   d. Exhibit 4 is a copy of a document previously produced in this action, Bates

      stamped Almaty-BTA_FS00252926.

   e. Exhibit 5 is a copy of the declaration of Calvin R. Humphrey filed on March 26,

      2019 at ECF No. 992-29, in the matter City of Almaty, et ano. v. Mukhtar

      Ablyazov, et al., 15 Civ. 5345 (S.D.N.Y.).

   f. Exhibit 6 is a copy of the declaration of Dana Mazzoleni filed on March 26, 2019

      at ECF No. 992-30, in the matter City of Almaty, et ano. v. Mukhtar Ablyazov, et

      al., 15 Civ. 5345 (S.D.N.Y.).

   g. Exhibit 7 is a copy of a document previously produced in this action, Bates

      stamped Almaty-BTA_FS00252938.

   h. Exhibit 8 is a copy of the July 23, 2019 Procedural Order No. 1 issued by the

      arbitral panel, in the matter Litco, LLC v. Arcanum (Asia) Limited, et al., ICDR

      Case No. 01-18-0003-7960.

   i. Exhibit 9 is a copy of the August 19, 2019 Statement of Claim filed by Litco

      LLC, in the matter Litco, LLC v. Arcanum (Asia) Limited, et al., ICDR Case No.

      01-18-0003-7960.

   j. Exhibit 10 is a copy of excerpts from the transcript of the initial conference in this

      action before the Honorable Katharine H. Parker on June 4, 2019.




                                         2
     Case 1:19-cv-02645-AJN-KHP Document 121 Filed 11/20/19 Page 3 of 3



          k. Exhibit 11 is a copy of excerpts from the transcript of a hearing before the

             Honorable Katharine H. Parker on August 8, 2019, in the matter City of Almaty, et

             ano. v. Mukhtar Ablyazov, et al., 15 Civ. 5345 (S.D.N.Y.).


Dated:   New York, New York
         September 11, 2019
                                                   Respectfully,

                                                   /s/ Matthew L. Schwartz
                                                   Matthew L. Schwartz




                                               3
